internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si plr-121974-98 date date legend x state year y this responds to the letter dated date and prior correspondence submitted on behalf of x requesting a ruling under sec_7704 of the internal_revenue_code facts x is a limited_partnership organized under state law in year x owns and operates timberland properties and timber processing operations in the united_states x’s business consists primarily of the growing of timber for sale in domestic and export markets and the processing of timber into lumber and chips x owns y of the interests in several operating limited_partnerships olps through which all of these activities are conducted through the olps x also owns and operates a wood products purchase and resale business this business acquires wood products and poles among other items from lumber mills including lumber mills owned indirectly by x through its interests in the olps cc dom p si plr-121974-98 x intends principally through acquisitions by the olps to expand into the business of selling glued wood products gwps x will produce gwps using its own timber and timber acquired from others in addition x will purchase gwps from other producers gwps are panel products and lumber products panel products are sheets of varying thicknesses produced by gluing small pieces of wood together panel products include plywood medium density fiberboard mdf oriented strand board osb particle board and pressed hardboard plywood is made by gluing together veneer sheets of wood and bonding the sheets in a hot press it is then graded and sometimes sanded mdf is made by bonding wood chips sawdust and planer shavings most of which are byproducts of a lumber mill or plywood operation these materials are combined softened mixed with resins dried and then pressed together like plywood mdf panels are graded and sometimes sanded mdf is also subjected to an ammonia process to remove any formaldehyde osb which is similar to both plywood and mdf is produced by blending wood wafers together with resins and forming the materials into panels similarly particle board is composed of fine wood chips that are bound together and formed in a process very similar to mdf and osb pressed hardboard consists of pressed wood fiber and resin typically pressed products are shaped in the form of panels but also may be shaped in the form of boards lumber products are wood or wood products that have been subjected to a different secondary milling operation some wood pieces or wood and panel products are glued together to create larger and wider wood pieces thin pieces of wood or veneers are glued together in layers to make stronger larger or more attractive wood pieces and other wood products as set forth in the ruling_request low grade wood may be further processed to remove defects such as knots in these gluing processes wood or wood products are joined by applying glue and pressure x will sell the gwps to a variety of purchasers including resellers such as distribution yards home improvement chains and local lumber yards wood product manufacturers such as furniture companies cabinet makers and prefabricated homebuilders and residential and commercial construction companies ruling requested x requests a ruling that the income and gains recognized by x that relate to the sale of gwps is qualifying_income under sec_7704 cc dom p si plr-121974-98 law and analysis sec_7704 generally treats a publicly_traded_partnership as a corporation for federal tax purposes sec_7704 defines the term publicly_traded_partnership as any partnership whose interests are traded on an established_securities_market or are readily tradeable on a secondary market or the substantial equivalent thereof sec_7704 exempts certain partnerships from treatment as a corporation for a taxable_year if the partnership meets the gross_income requirements of sec_7704 for such taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence under sec_7704 a partnership meets the gross_income requirements for any taxable_year if or more of the partnership’s gross_income for the taxable_year consists of qualifying_income sec_7704 provides that qualifying_income includes income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber conclusion based solely on the facts submitted and representations made we conclude that x’s income and gains from the sale of gwps will be treated as qualifying_income for purposes of sec_7704 except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent cc dom p si plr-121974-98 pursuant to the power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative sincerely signed daniel j coburn daniel j coburn assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
